               Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

THOMAS VIEL,
individually and on behalf of all
others similarly situated,                                    CLASS ACTION

          Plaintiff,                                          JURY TRIAL DEMANDED

v.

ENDLESS MOUNTAINS WATER &
ENERGY SOLAR SERVICES LLC,

      Defendant.
__________________________________/


                                   CLASS ACTION COMPLAINT
          Plaintiff Thomas Viel brings this class action against Defendant Endless Mountains

Water & Energy Services LLC (“Defendant”), and alleges as follows upon personal knowledge

as to himself and his own acts and experiences, and, as to all others matters, upon information

and belief, including investigation conducted by his attorneys.

                                     NATURE OF THE ACTION

          1.       This is a putative class action under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the

TCPA.

          2.       Defendant operates an energy company which services Massachusetts,

Pennsylvania, New York, Connecticut, Maryland, Virginia and Washington D.C.1

          3.       As part of its marketing strategy, Defendant calls unsuspecting parties on their

cellular telephones with pre-recorded messages in order to sell them goods and services.

1
    https://www.goendlessenergy.com/about-us/

                                                   1
            Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 2 of 15



       4.       Defendant caused thousands of pre-recorded messages to be sent to the cellular

telephones of Plaintiff and Class Members, causing them injuries, including invasion of their

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

       5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

conduct. Plaintiff also seeks statutory damages on behalf of himself and Class Members, as

defined below, and any others available legal or equitable remedies resulting from the illegal

actions of Defendant.

                                  JURISDICTION AND VENUE

       6.       Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges

a national class, which will result in at least one Class member belonging to a different state than

Defendant. Plaintiff seeks up to $1,500.00 in damages for each call-in violation of the TCPA,

which, when aggregated among a proposed class numbering in the tens of thousands, or more,

exceeds the $5,000,000.00 threshold for federal court jurisdiction under the Class Action

Fairness Act (“CAFA”).

       7.       Venue is proper in the United States District Court for the District of

Massachusetts pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside

in any judicial district in which it is subject to the court’s personal jurisdiction, and because

Defendant provides and markets its services within this district thereby establishing sufficient

contacts to subject it to personal jurisdiction. Further, on information and belief, Defendant have

sent the same prerecorded messages complained of by Plaintiff to other individuals within this

judicial district, such that some of Defendant acts have occurred within this district, subjecting

Defendant to jurisdiction here.



                                                 2
            Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 3 of 15



                                              PARTIES

       8.       Plaintiff is a natural person who, at all times relevant to this action, was a resident

of Worcester County, Massachusetts.

       9.       Defendant is a Pennsylvania company with its principal office located at 288

Kidder St., Wilkes Barre, PA 18702.           Defendant directs, markets, and provides business

activities throughout the State of Florida.

                                              THE TCPA

       10.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

using an automatic telephone dialing system or an artificial or prerecorded message; (3) without

the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

       11.      The TCPA exists to prevent communications like the ones described within this

Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

       12.      In an action under the TCPA, a plaintiff must show only that the defendant

“called a number assigned to a cellular telephone service using an automatic dialing system or

prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla.

2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

       13.      The Federal Communications Commission (“FCC”) is empowered to issue rules

and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

costly and inconvenient. The FCC also recognized that wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.

       14.      In 2012, the FCC issued an order further restricting automated telemarketing


                                                   3
         Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 4 of 15



calls, requiring “prior express written consent” for such calls to wireless numbers. See In the

Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).

       15.     To obtain express written consent for telemarketing calls, a defendant must

establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

conspicuous disclosure’ of the consequences of providing the requested consent….and [the

plaintiff] having received this information, agrees unambiguously to receive such calls at a

telephone number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66,

1858 ¶ 71 (F.C.C. Feb. 15, 2012).

       16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose

of the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

       17.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention

of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

       18.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules

and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd

at 14098 ¶ 141, 2003 WL 21517853, at *49).



                                                 4
          Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 5 of 15



       19.      The FCC has explained that calls motivated in part by the intent to sell property,

goods, or services are considered telemarketing under the TCPA.                 See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

¶¶ 139-142 (2003). This is true whether call recipients are encouraged to purchase, rent, or

invest in property, goods, or services during the call or in the future. Id.

       20.      In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

¶ 136 (2003).

       21.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015)

(requiring express consent “for non-telemarketing and non-advertising calls”).

       22.      With respect to standing, as recently held by the United States Court of Appeals

for the Eleventh Circuit:

       [T]he receipt of an unsolicited phone call is an injury that the district court can

       remedy. And we know that Congress focused on precisely this kind of harm

       when it passed the TCPA, finding that "[m]any consumers [were] outraged over

       the   proliferation   of   intrusive,   nuisance    calls   to   their   homes   from

       telemarketers." Pub. L. No. 102-243, § 2, 105 Stat. 2394, 2394. Congress

       identified telemarketing as a potentially "intrusive invasion of privacy,"

       suggesting to us that Congress considered the receipt of an unwanted

       telemarketing call to be a real injury. Id



                                                    5
          Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 6 of 15



Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1270 (11th Cir. 2019).

                                               FACTS

       23.       On or about November 25, 2019, Defendant called Plaintiff’s cellular telephone

number ending in 3372 (“3372 Number”) with a pre-recorded message.

       24.       Plaintiff did not answer the phone, and so Defendant left Plaintiff a pre-recorded

message in his voicemail.

       25.       Plaintiff subsequently had to stop what he was doing to listen to the message.

       26.       The pre-recorded message states:

       “Hey this Gianna calling from Endless Energy, I’m just calling to set you up with a no
       cost [inaudible] energy assessment. If you’re interested in getting scheduled please give
       us a call back. Our phone number here is 508-357-2355. Thank you and have a great
       day.”

       27.       Plaintiff received an identical pre-recorded message at the 3372 Number on

December 6, 2019.

       28.       As Plaintiff again missed the call, he subsequently had to stop what he was doing

to listen to the message.

       29.       Finally, on December 9, 2019, Defendant for a third-time called Plaintiff at the

3372 with another pre-recorded message which states:

       “Hi this is Gianna calling from Endless Energy. I’m just calling, I’m returning your
       phone call from over the weekend. If you can give us a call back our number here is 508-
       357-2355. Thank you and have a nice day.”

       30.       As Plaintiff again missed the call, he subsequently had to stop what he was doing

to listen to the message.

       31.       Plaintiff is the subscriber and sole user of the 3372 Number.

       32.       Plaintiff’s phone number has been registered on the Do Not Call Registry since

July 23, 2008.

                                                  6
          Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 7 of 15



        33.     Defendant called Plaintiff from 508-357-2355 and 508-392-4555, a number which

upon information and belief, Defendant own and/or operate and/or is operated by or on behalf of

Defendant.

        34.     Plaintiff received the subject calls within this judicial district and, therefore,

Defendant’ violation of the TCPA occurred within this district.

        35.     The purpose of the phone calls was to market Defendant’s good and services.

        36.     Upon information and belief, Defendant caused similar calls to be sent to

individuals residing within this judicial district.

        37.     At no point in time did Plaintiff provide Defendant with his express consent to be

contacted using a pre-recorded message.

        38.     Defendant’s unsolicited call caused Plaintiff actual harm, including invasion of

his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendant’s call also inconvenienced Plaintiff and caused disruption to his daily life.

        39.     Furthermore, Defendant’s calls also caused the depletion of Plaintiff’s cellular

telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged

a limited number of times before the battery’s voltage begins to decrease, causing the cellular

phone to turn off completely, without warning, if the battery drops below the minimum voltage

needed to safely power Plaintiff’s cellular telephone.

        40.     Lastly, Defendant’s prerecorded messages took up several bytes of memory on

Plaintiff’s cellular telephone. The cumulative effect of unsolicited messages like Defendant’s

poses a real risk of ultimately rendering the phone unusable for normal usage purposes as a result

of the phone’s memory being taken up. In fact, the FTC has identified slower cell phone

performance caused by space taken up on the phone’s memory as a real harm. See



                                                      7
          Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 8 of 15



https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that text message

solicitations like the ones sent by Defendant present a “triple threat” of identity theft, unwanted

cell phone charges, and slower cell phone performance).



                                      CLASS ALLEGATIONS

             PROPOSED CLASS


       41.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and all others similarly situated.

       42.      Plaintiff brings this case on behalf of the below defined Class:

                No Consent Class: All persons within the United States who, within the four
                years prior to the filing of this Complaint; were sent a pre-recorded call;
                from Defendant or anyone on Defendant’s behalf; to said person’s cellular
                telephone number.
                Do Not Call Registry Class: All persons in the United States who from four years
                prior to the filing of this action (1) were sent prerecorded messages by or on
                behalf of Defendant; (2) more than one time within any 12-month period; (3)
                where the person’s telephone number had been listed on the National Do Not
                Call Registry for at least thirty days; (4) for the purpose of selling Defendant’s
                products and/or services.

       43.      Defendant and their employees or agents are excluded from the Class. Plaintiff

does not know the number of members in the Class but believes the Class members number in

the several thousands, if not more.

             NUMEROSITY

       44.      Upon information and belief, Defendant has placed prerecorded message calls to

cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.

                                                  8
          Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 9 of 15



       45.     The exact number and identities of the Class members are unknown at this time

and can be ascertained only through discovery. Identification of the Class members is a matter

capable of ministerial determination from Defendant’s call records.

             COMMON QUESTIONS OF LAW AND FACT

       46.     There are numerous questions of law and fact common to the Class which

predominate over any questions affecting only individual members of the Class. Among the

questions of law and fact common to the Class are:

                   (1) Whether Defendant made non-emergency calls to Plaintiff and Class

                       members’ cellular telephones using pre-recorded messages;

                   (2) Whether Defendant can meet their burden of showing that they obtained

                       prior express written consent to make such calls;

                   (3) Whether Defendant’s conduct was knowing and willful;

                   (4) Whether Defendant are liable for damages, and the amount of such

                       damages; and

                   (5) Whether Defendant should be enjoined from such conduct in the future.

       47.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely calls telephone numbers assigned to cellular telephone

services is accurate, Plaintiff and the Class members will have identical claims capable of being

efficiently adjudicated and administered in this case.

             TYPICALITY

       48.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

             PROTECTING THE INTERESTS OF THE CLASS MEMBERS



                                                 9
           Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 10 of 15



          49.    Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          50.    A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the

Class is economically unfeasible and procedurally impracticable. While the aggregate damages

sustained by the Class are in the millions of dollars, the individual damages incurred by each

member of the Class resulting from Defendant’s wrongful conduct are too small to warrant the

expense of individual lawsuits. The likelihood of individual Class members prosecuting their

own separate claims is remote, and, even if every member of the Class could afford individual

litigation, the court system would be unduly burdened by individual litigation of such cases.

          51.    The prosecution of separate actions by members of the Class would create a risk

of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas

another may not. Additionally, individual actions may be dispositive of the interests of the

Class, although certain class members are not parties to such actions.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                        (On Behalf of Plaintiff and the No Consent Class)

          52.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          53.    It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any


                                                  10
         Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 11 of 15



automatic telephone dialing system or prerecorded or artificial voice… to any telephone number

assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

       54.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

make non-emergency telephone calls to the cellular telephones of Plaintiff and other members of

the Class.

       55.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

       56.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using a pre-recorded

message to make non-emergency telephone calls to the cell phones of Plaintiff and the other

members of the putative Class without their prior express consent.

       57.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.

                                          COUNT II
                          Violations of the TCPA, 47 U.S.C. § 227(b)
                       (On Behalf of Plaintiff and the No Consent Class)

       58.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

in paragraphs 1 through 4751.

       59.     It is a violation of the TCPA to make “initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).



                                                11
         Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 12 of 15



       60.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

make non-emergency telephone calls to the cellular telephones of Plaintiff and other members of

the Class.

       61.     Defendant – or third parties directed by Defendant – used pre-recorded calls

which were not initiated for emergency purposes, and not solely pursuant to the collection of a

debt owed to or guaranteed by the United States.

       62.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

       63.     Defendant violated § 227(b)(1)(B) of the TCPA by using a pre-recorded message

to make non-emergency telephone calls to the cell phones of Plaintiff and the other members of

the putative Class without their prior express consent.

       64.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls.

                                           COUNT III
                             Violation of the TCPA, 47 U.S.C. § 227
                  (On Behalf of Plaintiff and the Do Not Call Registry Class)

       65.     Plaintiff repeats and realleges the paragraphs 1 through 51 of this Complaint and

incorporates them by reference herein.

       66.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

                                                12
         Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 13 of 15



who has registered his or his telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

       67.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”

       68.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

any call for telemarketing purposes to a residential telephone subscriber unless such person or

entity has instituted procedures for maintaining a list of persons who request not to receive

telemarketing calls made by or on behalf of that person or entity.”

       69.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       70.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.

       71.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendants in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages



                                                13
          Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 14 of 15



and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

for such violations of 47 C.F.R. § 64.1200.

         72.    To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

         WHISEFORE, Plaintiff, Thomas Viel, on behalf of himself and the other members of

the Class, prays for the following relief:

         a.     A declaration that Defendant’ practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

         b.     A declaration that Defendant’ violations of the Telephone Consumer Protection

Act, 47 U.S.C. § 227, were willful and knowing;

         c.     An injunction prohibiting Defendant from using pre-recorded messages to call

telephone numbers assigned to cellular telephones without the prior express consent of the called

party;

         d.     An award of actual, statutory damages, and/or trebled statutory damages; and

         e.     Such further and other relief the Court deems reasonable and just.

                                         JURY DEMAND

          Plaintiff and Class Members hereby demand a trial by jury.




                                                14
         Case 4:20-cv-10275-TSH Document 1 Filed 02/12/20 Page 15 of 15



                           DOCUMENT PRESERVATION DEMAND


       Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

electronic databases or other itemization of telephone numbers associated with Defendant and

the calls as alleged herein.

Date: February 10, 2020.

                                                             Respectfully submitted,

                                                             /s/ Jason Campbell
                                                             Jason R. Campbell, Esq.
                                                             250 First Ave.
                                                             Unit 602
                                                             Charlestown, MA 02129
                                                             JasonRCampbell@ymail.com

                                                             EISENBAND LAW, P.A.
                                                             /s/ Michael Eisenband
                                                             515 E. Las Olas Boulevard, Suite
                                                             120
                                                             Ft. Lauderdale, Florida 33301
                                                             Michael Eisenband
                                                             PRO HAC VICE Pending
                                                             MEisenband@Eisenbandlaw.com
                                                             Telephone: 954.533.4092

                                                             HIRALDO P.A.
                                                             /s/ Manuel S. Hiraldo____________
                                                             Manuel S. Hiraldo
                                                             PRO HAC VICE Pending
                                                             401 E. Las Olas Boulevard
                                                             Suite 1400
                                                             Ft. Lauderdale, Florida 33301
                                                             Email: mhiraldo@hiraldolaw.com
                                                             Telephone: 954.400.4713

                                                             Counsel for Plaintiff



                                                15
